Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 02/02/2022 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Jillian Pesin-Fulop on 02/16/2022.

4.	The application has been amended as follows: 

In the claims:

Claims 32, 47, 82-85, 87-91, 97-98, 100-101, 113-118, and 125-126 have been replaced with the following amended claims:

Claim 32 (Currently Amended) The method of claim 1, wherein the contacting comprises sparging the composition with at least one of nitrogen gas, and air

Claim 47 (Currently Amended) The method of claim 1, wherein the contacting comprises sparging a vessel containing the composition with at least one of nitrogen gas, 

Claims 82-85 (Cancelled).

Claims 87-91 (Cancelled).

Claims 97-98 (Cancelled).

Claims 100-101 (Cancelled).

Claims 113-118 (Cancelled).

Claims 125-126 (Cancelled).

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 1-5, 7, 30-32, 34-37, 41, 44, 46-48 and 51 have been allowed.

7.	Claims 1-5, 7, 30-32, 34-37, 41, 44, 46-48 and 51 have been renumbered as claims 1-19 respectively.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

/YAN XIAO/
Primary Examiner, Art Unit 1642